                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     KUANG-BAO P. OU-YOUNG,                              Case No. 19-cv-07000-BLF
                                   8                    Plaintiff,

                                   9             v.

                                  10     LAWRENCE E. STONE, Santa Clara
                                         County Assessor; JEANETTE TONINI,
                                  11     Senior Assessment Clerk; and COUNTY OF
                                         SANTA CLARA,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13
                                         ___________________________________
                                  14
                                         KUANG-BAO P. OU-YOUNG,                              Case No. 19-cv-07231-BLF
                                  15
                                                        Plaintiff,
                                  16
                                                 v.                                          SUA SPONTE ORDER
                                  17                                                         CONSOLIDATING CASES
                                         LAWRENCE E. STONE, Santa Clara
                                  18     County Assessor; JEANETTE TONINI,
                                         Senior Assessment Clerk; and COUNTY OF
                                  19     SANTA CLARA,
                                  20                    Defendants.
                                  21

                                  22

                                  23          The Court has reviewed the complaints in Case Nos. 19-cv-07000-BLF and 19-cv-07231-
                                  24   BLF and sua sponte consolidates the two above-captioned actions brought by Plaintiff Kuang-Bao
                                  25   P. Ou-Young against Defendants County of Santa Clara, County Assessor Lawrence E. Stone, and
                                  26   Senior Assessment Clerk Jeanette Tonini. In both actions, Plaintiff asserts that his spouse
                                  27   transferred her interest in their residence to Plaintiff; the County assessor’s office unlawfully
                                  28   terminated Plaintiff’s homeowner’s exemption in order to raise Plaintiff’s property taxes; and the
                                   1   County assessor’s office has declined to restore Plaintiff’s homeowner’s exemption since

                                   2   September 10, 2019. The only material difference between the two actions is that Plaintiff named

                                   3   District Judge Edward J. Davila as a defendant in Case No. 19-cv-07000-BLF, but not as a

                                   4   defendant in Case No. 19-cv-07231-BLF. However, Judge Davila has been dismissed from Case

                                   5   No. 19-cv-07000-BLF. The two actions now assert essentially the same claims against the same

                                   6   defendants.

                                   7          “If actions before the court involve a common question of law or fact, the court may . . .

                                   8   consolidate the actions.” Fed. R. Civ. P. 42(a). The “district court has broad discretion under this

                                   9   rule to consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist. Court

                                  10   for Cent. Dist. of California, 877 F.2d 777, 777 (9th Cir. 1989). “In determining whether or not to

                                  11   consolidate cases, the Court should weigh the interest of judicial convenience against the potential

                                  12   for delay, confusion and prejudice.” Bodri v. Gopro, Inc., 2016 WL 1718217, at *1 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   Apr. 28, 2016) (internal quotation marks and citation omitted).

                                  14          Because Case No. 19-cv-07000-BLF and Case No. 19-cv-07231-BLF are based on the

                                  15   same facts, and assert substantially the same claims against the same defendants, the Court finds

                                  16   that consolidation of the actions would further judicial economy. Consolidation will not cause

                                  17   delay or prejudice to the parties, as both cases are at a very early stage. Accordingly, Case No.

                                  18   19-cv-07000-BLF and Case No. 19-cv-07231-BLF are HEREBY CONSOLIDATED. The

                                  19   consolidated action shall proceed under Case No. 19-cv-07000-BLF, and Case No. 19-cv-07231-

                                  20   BLF shall be closed.

                                  21    IV.   ORDER

                                  22          (1)     Case No. 19-cv-07000-BLF and Case No. 19-cv-07231-BLF are HEREBY

                                  23                  CONSOLIDATED;

                                  24          (2)     The consolidated action shall proceed under Case No. 19-cv-07000-BLF; and

                                  25          (3)     Case No. 19-cv-07231-BLF shall be closed.

                                  26
                                  27   Dated: December 5, 2019                         ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
                                                                                        2
